Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                Feb 28 2014, 9:01 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                   GREGORY F. ZOELLER
Acklin Law Office, LLC                           Attorney General of Indiana
Westfield, Indiana
                                                 CHANDRA K. HEIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JOSHUA BASEY,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 48A05-1303-CR-138
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable David A. Happe, Judge
                           Cause No. 48C04-1208-FB-1603


                                     February 28, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                             STATEMENT OF THE CASE

       Joshua Basey appeals his convictions of attempted aggravated battery, a Class B

felony, Ind. Code §§ 35-41-5-1 (1977), 35-42-2-1.5 (1997); and criminal confinement

resulting in bodily injury, a Class C felony, Ind. Code § 35-42-3-3(b) (2006). We affirm.

                                         ISSUES

       Basey raises three issues, which we consolidate and restate as:

       I.     Whether the evidence is sufficient to sustain his convictions.

       II.    Whether the court abused its discretion in ordering Basey to pay a public
              defender fee and court costs.

                        FACTS AND PROCEDURAL HISTORY

       On August 23, 2012, Officer Nick Oldham of the Elwood Police Department was

on patrol and saw a white sedan disregard a stop sign. Oldham activated his lights and

siren to signal the sedan to pull over. Instead of stopping, the driver of the sedan, who

was later identified as Basey, tried to get away, and a chase ensued. Oldham requested

assistance, and several other officers from various law enforcement agencies joined in the

pursuit.

       During the chase, Basey’s speed exceeded 100 miles per hour. Officers twice put

down spike strips ahead of Basey in attempts to puncture his tires and bring him to a stop.

The first time he encountered a spike strip, he drove around it and continued fleeing. The

second time, Basey lost control as he returned to the road and struck a utility pole while

still going at a high rate of speed. The impact knocked down the pole and damaged the

sedan, but Basey kept going until he slid into a grassy area and the sedan stopped.


                                             2
       Sergeant Steve Puente of the Alexandria Police Department (“APD”) had joined

the chase and was the lead pursuit vehicle when Basey stopped. Puente exited his vehicle

and approached the sedan. He drew his handgun. Puente saw two people in the car,

Basey and a female passenger later identified as Basey’s wife, Jocelyn Bowyer. Bowyer

was “screaming.” Tr. p. 387. The sedan was still running and the tires were spinning,

throwing up dirt and gravel as Basey attempted to gain traction. Puente made eye contact

with Basey and ordered him to turn off the engine. Instead of complying, Basey turned

the steering wheel toward Puente. The sedan moved in Puente’s direction, so he sought

cover by moving back toward his car. Basey drove the sedan within five feet of Puente.

Puente fired ten shots at the sedan’s tires as he sought cover, puncturing both tires on the

passenger side.

       Despite the damage caused by colliding with the utility pole and losing two tires,

Basey returned to the road and continued fleeing from the officers. He was traveling

around fifty miles per hour at that point.       One of the pursuing officers, Michael

Montgomery of the APD, used his car’s public address system to order Basey to stop. In

response, Basey stuck his left hand out of the window and extended his middle finger at

Montgomery.

       Basey drove into Anderson, Indiana, where traffic was heavier and other drivers

had to pull off the road to avoid being struck. Indiana State Police Trooper David

Preston passed the other pursuing officers and moved up next to Basey. Preston made

eye contact with Basey, who swerved his sedan toward Preston before spinning around

and turning down a side road. Next, Basey’s sedan struck a cement culvert and finally

                                             3
stopped. Basey jumped out of the vehicle, climbed over a fence, and ran into a wooded

area near a golf course. Officers searched for him on foot, and he surrendered on the golf

course one to two hours later.

        Meanwhile, Oldham and other officers approached the sedan. Bowyer was still in

the vehicle. She appeared to the officers to be “very . . . scared,” “frantic, panicky . . .

very shaken,” and “crying and upset.” Id. at 310, 371, 399. Bowyer told Puente, “I asked

him to stop.” Id. at 400.

        After Basey was arrested, he was taken to a police station, where Oldham

questioned him. Basey said during questioning that Bowyer told him several times to

stop.

        Later in the day, Basey called Bowyer from jail, and the State recorded the

conversation. During the conversation, Basey said, “Oh my god, I forgot, I forgot you

were in the car. Are you okay?” State’s Ex. 8. Bowyer responded, “The only thing

that’s really messed up is my knee . . . .” Id.

        The State charged Basey with attempted aggravated battery, criminal confinement

resulting in bodily injury, resisting law enforcement as a Class D felony, and resisting

law enforcement as a Class A misdemeanor. Bowyer did not testify at trial. The jury

found Basey guilty as charged. The trial court merged the misdemeanor resisting count

into the felony resisting count and sentenced Basey to an aggregate term of eighteen

years, with three years suspended to probation. The court further ordered Basey to pay a

public defender fee of $500 and court costs of $166. This appeal followed.



                                              4
                                DISCUSSION AND DECISION

                           I. SUFFICIENCY OF THE EVIDENCE 1

       When reviewing a challenge to the sufficiency of the evidence underlying a

conviction, we neither reweigh the evidence nor assess the credibility of witnesses.

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). The evidence and all reasonable

inferences drawn from it are viewed in a light most favorable to the verdict. Id. We

affirm if there is substantial evidence of probative value supporting each element of the

crime from which a reasonable trier of fact could have found the defendant guilty beyond

a reasonable doubt. Id.

                       A. ATTEMPTED AGGRAVATED BATTERY

       In order to obtain a conviction for attempted aggravated battery, the State was

required to prove beyond a reasonable doubt that Basey: (1) engaged in conduct that

constituted a substantial step toward (2) knowingly or intentionally (3) inflicting injury

on a person (4) that created a substantial risk of death. Ind. Code §§ 35-41-5-1, 35-42-2-

1.5. Intent and knowledge may be inferred from the circumstances and facts of each

case. Scott v. State, 867 N.E.2d 690, 695 (Ind. Ct. App. 2007), trans. denied.

       Basey asserts the State failed to prove that he knowingly or intentionally tried to

hit Puente with his car. Puente testified that when the sedan stopped for the first time, he

made eye contact with Basey and ordered him to turn off the engine.                      Instead of

complying, Basey turned the steering wheel and drove the car directly at Puente. Oldham


1
  Basey does not challenge the sufficiency of the evidence supporting his conviction for resisting law
enforcement.
                                                  5
saw the sedan’s wheels turn toward Puente, and the sedan “move[d] in [Puente’s]

direction fairly quick” as Puente ran for cover. Tr. p. 239. Both Oldham and Puente

were certain Basey was going to run over Puente unless he moved out of the way.

According to Oldham, the sedan passed “within feet” of Puente, id. at 240, and Puente

said it passed within five feet of him. This is ample circumstantial evidence from which

a jury could reasonably conclude that Basey knowingly or intentionally tried to strike

Puente with the sedan, an act which could have resulted in his death.

       Basey testified that he did not intend to hit Puente, but rather was trying to get

back on the road to continue fleeing. This argument is a request to reweigh the evidence.

We must respect the jury’s exclusive province to weigh conflicting evidence. Rawson v.

State, 865 N.E.2d 1049, 1054 (Ind. Ct. App. 2007), trans. denied.

         B. CRIMINAL CONFINEMENT RESULTING IN BODILY INJURY

       In order to obtain a conviction for criminal confinement resulting in bodily injury,

the State was required to prove beyond a reasonable doubt that Basey: (1) knowingly or

intentionally (2) confined a person (3) without the other person’s consent (4) resulting in

bodily injury to someone other than Basey. Ind. Code § 35-42-3-3(b). Bodily injury is

defined as any impairment of physical condition, including physical pain. Ind. Code §

35-31.5-2-29 (2012).

       Basey argues the State failed to prove that he confined Bowyer and that she was

injured as a result of being confined. When Basey’s sedan stopped for the first time and

Puente approached it, he saw that Bowyer was screaming. After Basey abandoned the

sedan at the end of the chase, several officers observed that Bowyer was scared, frantic,

                                            6
crying, and upset. Bowyer told Puente that she had asked Basey to stop. Furthermore,

Basey admitted to Oldham during post-arrest questioning that Bowyer had asked him

several times to stop.      This is sufficient evidence from which the jury could have

reasonably concluded that Basey kept Bowyer in the car against her will.

          Later on the day of the chase, Basey called Bowyer from jail. During their

discussion, Basey remembered that she was in the car during the chase and asked if she

was okay. She responded, “The only thing that’s really messed up is my knee . . . .”

State’s Ex. 8. The jury could reasonably infer from this conversation that Bowyer injured

her knee while she was confined in the car and thus sustained bodily injury as required by

the statute. We affirm Basey’s conviction for criminal confinement resulting in bodily

injury.

                     II. PUBLIC DEFENDER FEE AND COURT COSTS

          Basey claims the trial court should not have ordered him to pay a $500 public

defender fee and court costs of $166 without inquiring into his ability to pay. A trial

court’s imposition of fees and costs is reviewable for an abuse of discretion. Mathis v.

State, 776 N.E.2d 1283, 1288 (Ind. Ct. App. 2002), trans. denied. If the court imposes

fees and costs within the statutory limits, there is no abuse of discretion. Kimbrough v.

State, 911 N.E.2d 621, 636 (Ind. Ct. App. 2009).

          Two statutes are relevant to our inquiry. The first, Indiana Code section 33-40-3-6

(2004), provides in relevant part:

          (a) If at any stage of a prosecution for a felony or a misdemeanor the court
          makes a finding of ability to pay the costs of representation under section 7
          of this chapter, the court shall require payment by the person or the

                                               7
      person’s parent, if the person is a child alleged to be a delinquent child, of
      the following costs in addition to other costs assessed against the person:

             (1) Reasonable attorney’s fees if an attorney has been appointed for
             the person by the court.

             (2) Costs incurred by the county as a result of court appointed legal
             services rendered to the person.

      (b) The clerk of the court shall deposit costs collected under this section
      into the supplemental public defender services fund established under
      section 1 of this chapter.

The second statute, Indiana Code section 33-37-2-3 (2007), provides, in relevant part,

      (a) Except as provided in subsection (b), when the court imposes costs, it
      shall conduct a hearing to determine whether the convicted person is
      indigent. If the person is not indigent, the court shall order the person to
      pay:

             (1) the entire amount of the costs at the time sentence is pronounced;
             (2) the entire amount of the costs at some later date; or
             (3) specified parts of the costs at designated intervals.

      (b) A court may impose costs and suspend payment of all or part of the
      costs until the convicted person has completed all or part of the sentence. If
      the court suspends payment of the costs, the court shall conduct a hearing at
      the time the costs are due to determine whether the convicted person is
      indigent.

                                        ***

      (e) If, after a hearing under subsection (a) or (b), the court determines that a
      convicted person is able to pay part of the costs of representation, the court
      shall order the person to pay an amount of not more than the cost of the
      defense services rendered on behalf of the person. The clerk shall deposit
      the amount paid by a convicted person under this subsection in the county’s
      supplemental public defender services fund established under IC 33-40-3-1.

      In this case, the trial court did not identify the statutory basis for imposing a public

defender fee and court costs. In addition, during the sentencing hearing the court did not


                                              8
inquire into Basey’s ability to pay. However, the court’s sentencing order directs that

Basey’s public defender fee, court costs, and other costs are “to be paid by defendant in

equal monthly installments unless specified otherwise; must be paid in full 30 days

before probation ends.” Appellant’s App. p. 65. Furthermore, the trial court stated in the

probation order that Basey was obligated to pay the fee and costs.

       We thus conclude that the court imposed the public defender fee and court costs

upon Basey as conditions of probation. Basey will not begin serving probation until after

completing the executed portion of his sentence. He therefore is not required to pay the

fee or costs at this time. Under Indiana Code section 33-37-2-3(b), if the trial court

suspends payment of costs, the court is not required to inquire into a defendant’s ability

to pay until the costs are due. As a result, the trial court did not abuse its discretion by

not inquiring into Basey’s ability to pay the public defender fee or court costs during

sentencing. See Rich v. State, 890 N.E.2d 44, 48 (Ind. Ct. App. 2008) (no abuse of

discretion for failing to consider at sentencing whether Rich could pay a public defender

fee where payment of the fee was a condition of probation that took effect after Rich

served the executed portion of his sentence), trans. denied.

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

FRIEDLANDER, J., and CRONE, J., concur.




                                             9